         Case 2:19-cv-00066-NDF Document 10 Filed 05/10/19 Page 1 of 2
                                                                                     FILED



                  IN THE UNITED STATES DISTRICT COURT
                                                                                  2:28 pm, 5/10/19
                        FOR THE DISTRICT OF WYOMING                             Stephan Harris
                                                                                Clerk of Court




 DENNIS MEYER DANZIK,

                          Appellant,
 vs.                                          Case No: 19-CV-66-F

 CWT CANADA II LIMITED
 PARTNERSHIP and RESOURCE
 RECOVERY CORPORATION,

                          Appellees.

                             ORDER TO SHOW CAUSE


       This matter is before the Court on its own notice. On April 19, 2019 Appellees CWT

Canada II Limited Partnership and Resource Recovery Corporation filed a Motion to Strike

Items Improperly Designated Pursuant to Federal Rule of Bankruptcy Procedure

8009(e)(1). Appellant Dennis Meyer Danzik has not filed a response to this motion.

Pursuant to Local Rule, he should have filed a response within 14 days Appellees’ filing,

on or before May 3, 2019. U.S.D.C.L.R. 7.1(b)(2)(A).

       IT IS ORDERED that Appellant has until May 17, 2019 to show cause why he failed

to response to Appellees’ Motion to Strike. Additionally, Appellant shall file his response

to Appellees’ Motion to Strike on or before May 17, 2019. Failure to file a response or to
         Case 2:19-cv-00066-NDF Document 10 Filed 05/10/19 Page 2 of 2



provide the Court with a justification for failure to file a response may result in the Court

considering the motion confessed and granting Appellees’ motion.

       Dated this WK day of May, 2019.


                                          NANCY
                                           ANCY D.
                                                D. FREUDENTHAL
                                          UNITED STATES DISTRICT JUDGE




                                             2
